Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The letter “A” in the phrase, “A game progressor” in line 4 of the claim should not be capitalized since the claim is one sentence. Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP11347254A to Takeshige.
	Re claims 1 and 9-10, Takeshige discloses a non-transitory computer-readable recording medium having recorded therein a program for causing a processor of a terminal apparatus ([0008]-[0019] describe a computer game system and computer implemented method for solving a problem that occurs in a multi-player networked battle game when some machines have a delay in processing data with regard to others. [0021] describes that each of exemplary game units 2a, 2b function based on operation data transmitted over communication lines. [0024] identifies that each game unit comprises a controller 10 comprising a CPU 100, ROM 101 and video display processor 105. [0032] describes that ROM to function as:
	a game progressor configured to progress a game based on content information that prescribes progression contents of the game ([0002] describes the field of use of Takeshige’s invention as being for: “A plurality of game units for executing a computer game are connected by a communication line, and players in each game unit are simultaneously displayed on the screen while operating their own characters and objects displayed on the screen. […] In such a communication game system, in order for a player to operate his own character or the like, Operation data input from a lever, a button, or the like provided in each game unit is transmitted to another game unit. Then, each game unit executes a computer game based on operation data in each game unit and operation data transmitted from another game unit. Further, at this time, each game unit simultaneously processes operation data at the same operation time in each game unit at a fixed processing time interval, In each game unit, the same game proceeds simultaneously.”)
	a first acquirer configured to acquire first progression information indicative of progress of the game in the terminal apparatus; a second acquirer configured to acquire input information that was input at another terminal apparatus that progresses the game based on the content information, and second progression information indicative of a degree of progress of the game in the other terminal apparatus as of a point in time when the input information was input at the other terminal apparatus ([0004]-[0005] describe a scenario when, “processing of operation data by one game unit may be delayed for some reason. Then, the game unit cannot process the operation data in the next operation time in the next 
[0010] then describes, “An input unit for inputting first operation data for operating an object displayed on the screen, and transmitting the first operation data to another game unit and transmitting from the other game unit every predetermined synchronization time A communication control unit that receives the second operation data to be performed, and a calculation unit that processes the first operation data and the second operation data for each predetermined synchronization time, and wherein the communication control unit If the second operation data is not received during the synchronization time, the arithmetic unit waits for processing of the first operation data and the second operation data.” 
 [0039] describes that, “The operation data is processed in each game unit of such a communication game system, and when the processing of the operation data in one game unit is delayed at a certain time while the game is in progress, the present invention is applied. In the embodiment, the other game units wait for the processing of the operation data. Then, when the delayed operation data processing is completed in one game unit, the other game units restart the operation data processing. Thus, each game unit can simultaneously process operation data for the same operation time, and the game proceeds simultaneously.”
and
an output controller configured to control output of output information that corresponds to the input information acquired by the second acquirer based on the first progression information and the second progression information ([0037]-[0038] describe how operation data representative of input information made by each player at each game unit is transmitted over the network and ultimately used by each game unit to affect the displayed, progressed game: “Here, a mode of transmitting and receiving operation data between a plurality of game units will be described. FIG. 4 is a diagram showing a connection form of a plurality of game units. […] first, the operation data of the game unit 2a is transmitted to the game unit 2b, the operation data of the game unit 2b is transmitted to the game unit 2c, and the operation data of the game unit 2c is transmitted to the game unit 2d. And the operation data of the game unit 2d is transmitted to the game unit 2a. Then, each game unit transmits the received operation data. For example, the game unit 2a transmits the received operation data of the game unit 2d to the game unit 2b. in this way, When the transmission of the operation data received by each game unit is repeated, each game unit finally receives its own operation 
Re claims 2, 4-5, [0066]-[0067] describe that, “as operation data transmitted and received between game units, in addition to operation data at a certain synchronization time, operation data at a synchronization time earlier than the synchronization time are also transmitted and received, so that a plurality of game units are transmitted. Even if at least one of the processing delays, Omission of processing of operation data can be prevented. Then, while the processing delay occurs, the other game units are on standby, so that there is no time lag in the processing of the operation data.
Further, while the processing delay occurs, the other game units are in a standby state, during which the same transmission data is continuously transmitted.
Therefore, even if the processing delay is 2 Int or more, no operation data is lost, and omission of the operation data is prevented.”
Re claims 3, 6, [0065] describes the return of operation for a given game unit X to a normal state after a deviation in processing with respect to another game unit Y is resolved.
Re claim 7, [0067] describes that, “while the processing delay occurs, the other game units are in a standby state, during which the same transmission data is continuously transmitted. Therefore, even if the processing delay is 2 Int or more, no operation data is lost, and omission of the operation data is prevented.”
Re claim 8, the network of Takashige is described as having a ring topology in which each gaming unit sends its operation data based on unique user input to other gaming units such that each gaming unit is both a receiver and transmitter of data. The processing of other game unit operation data causes progression of the game based on the acquired operation data. Refer to the Abstract, [0003], [0020]-[0021] and [0037]-[0039] which gives an overview of the ring network and how game units 2a-2d sequentially transmit data and each unit stores received data to perform operation of the game. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715